Title: From George Washington to Brigadier General William Maxwell, 25 May 1778
From: Washington, George
To: Maxwell, William


                    
                        Sir,
                        [Valley Forge, 25 May 1778]
                    
                    You are immediately to proceed with the two remaining regiments of your Brigade, to Mount Holly in the Jerseys, and order the other two regiments under Col: Shrieve to join you. In order to this, you will take the shortest route towards Coryel’s ferry, there cross the Delaware and repair to the place of your destination.
                    You are to keep your Brigade when assembled, in such a situation as will be most consistent with its security, and best calculated to cover the country and annoy the enemy, should they attempt to pass through the Jerseys, which there are many powerful reasons to suspect they intend. I have written to General Dickenson, desiring him, in case such an event should take place, to use his utmost exertions towards collecting the militia, to give the enemy all the interruption, in his power, in their march. You are to consult and cooperate with him for the same purpose. Every possible expedient should be used to disturb and retard their progress, by hanging on their flanks and rear, breaking down the Bridges over the Creeks in their route, bloking up the roads by falling trees and by every other method, that can be devised.
                    You will take the greatest care to procure exact intelligence of what is passing in Philadelphia—and give me information of the discoveries you make, and the earliest advice of any movement, that may happen.
                    
                    Any measures you can take to expedite the assembling and distribution of the drafts for your Brigade to the respective Regim⟨ents⟩ will be desireable. So far as it can be done, with⟨out⟩ departing from the law of the State, for distribut⟨ing⟩ the drafts, it were to be wished they could be pretty equally divided among the regiments from which many obvious good consequences would flow—You will pay proper attention to this matter.
                    In case the enemy should, leave Philadelphia, in any manner whatever You are not to enter the city either with the whole or any part of the force un⟨der⟩ your command. You are to hold yourself in constant readiness to march as circumstance⟨s⟩ may require—It will be well for the sake of dispatch, that you send an officer on before ⟨you,⟩ to Coryels to have the boats prepared, for transporting you across the Riv⟨er⟩. Given at Head Qrs Valley Forge May 25th 1778.
                